


EXECUTION COPY
STOCKHOLDER RIGHTS AGREEMENT
This Stockholder Rights Agreement (this “Agreement”) is made and entered into as
of June 29, 2011, by and among Carver Bancorp, Inc., a Delaware corporation (the
“Company”), and the several purchasers signatory hereto (each a “Purchaser” and
collectively, the “Purchasers”).
This Agreement is made pursuant to the Stock Purchase Agreements, dated as of
the date hereof between the Company and each Purchaser (the “Purchase
Agreement”).
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each of the
Purchasers agree as follows:


1.Definitions. Capitalized terms used and not otherwise defined herein that are
defined in the Purchase Agreement or the Certificate of Designations shall have
the meanings given such terms in the Purchase Agreement or the Certificate of
Designations (it being understood and agreed that if any capitalized term is
defined in both the Purchase Agreement and the Certificate of Designations, the
definition given such term in the Certificate of Designations shall control). As
used in this Agreement, the following terms shall have the following meanings:
“Advice” shall have the meaning set forth in Section 10(c).
“Agreement” has the meaning set forth in the Preamble.
“Allowable Grace Period” has the meaning set forth in Section 2.1(e).
“Certificate of Designations” means the certificate of designations of the
Company filed with the Secretary of State of the State of Delaware containing
the rights, preferences, limitations and terms of the Series C Preferred Stock
and the Series D Preferred Stock.
“Commission” means the Securities and Exchange Commission.
“Company” has the meaning set forth in the Preamble.
“Demand Holders” has the meaning set forth in Section 2.2(a).
“Demand Notice” has the meaning set forth in Section 2.2(a).
“Demand Participation Notice” has the meaning set forth in Section 2.2(b).
“Demand Registration” has the meaning set forth in Section 2.2(a).
“Demand Registration Statement” has the meaning set forth in Section 2.2(a).
“Effective Date” means the date that a Registration Statement filed pursuant to
this Agreement is first declared effective by the Commission.
“Effectiveness Deadline” means, with respect to the Initial Registration
Statement or the New Registration Statement, the earlier of (i) the 90th
calendar day following the Closing Date (or the 135th calendar day following the
Closing Date in the event that such Registration Statement is subject to review
by the Commission) and

1



--------------------------------------------------------------------------------




(ii) the 5th Trading Day after the date the Company is notified (orally or in
writing, whichever is earlier) by the Commission that such Registration
Statement will not be “reviewed” or will not be subject to further review;
provided, that if the Effectiveness Deadline falls on a Saturday, Sunday or
other day that the Commission is closed for business, the Effectiveness Deadline
shall be extended to the next Business Day on which the Commission is open for
business.
“Effectiveness Period” shall have the meaning set forth in Section 2.1(b).
“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
similar successor statute, and the rules and regulations promulgated thereunder.
“FINRA” has the meaning set forth in Section 3(j).
“Grace Period” has the meaning set forth in Section 2.1(e).
“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.
“Indemnified Party” shall have the meaning set forth in Section 9(c).
“Indemnifying Party” shall have the meaning set forth in Section 9(c).
“Initial Registration Statement” has the meaning set forth in Section 2.1(a).
“Losses” has the meaning set forth in Section 9(a).
“New Registration Statement” has the meaning set forth in Section 2.1(a).
“Offer” has the meaning set forth in Section 6(b).
“Offer Notice” has the meaning set forth in Section 6(a).
“Offer Period” has the meaning set forth in Section 6(b).
“Offer Price” has the meaning set forth in Section 6(a).
“Offered Shares” has the meaning set forth in Section 6(a).
“Other Securities” means the shares of Common Stock or other equity securities
of the Company (other than the U.S. Treasury Shares) which the Company is
registering pursuant to a Piggyback Registration Statement covered by Section
2.3 or a Demand Registration Statement covered by Section 2.2.
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
“Piggyback Inclusion Request” has the meaning set forth in Section 2.3(a).
“Piggyback Notice” has the meaning set forth in Section 2.3(a).
“Piggyback Registration Statement” has the meaning set forth in Section 2.3(a).
“Principal Market” means the Trading Market on which the Common Stock is
primarily listed on and quoted for trading, which, as of the Closing Date, shall
be the NASDAQ Global Select Market.
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation,

2



--------------------------------------------------------------------------------




an investigation or partial proceeding, such as a deposition), whether commenced
or threatened.
“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post‑effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.
“Purchase Agreement” shall have the meaning set forth in the Recitals.
“Purchaser” or “Purchasers” shall have the meaning set forth in the Preamble.
“Registrable Securities” means all of the Series D Preferred Shares, the First
Conversion Common Shares and the Second Conversion Common Shares and any
securities issued or issuable upon any stock split, dividend or other
distribution, recapitalization or similar event with respect to the First
Conversion Common Shares or the Second Conversion Common Shares, provided, that
the Holder has completed and delivered to the Company a Selling Stockholder
Questionnaire; and provided, further, that Series D Preferred Shares, First
Conversion Common Shares and Second Conversion Common Shares shall cease to be
Registrable Securities upon the earliest to occur of the following: (A) a sale
pursuant to a Registration Statement (in which case, only such security sold
shall cease to be a Registrable Security); (B) if any such Series D Preferred
Shares, First Conversion Common Shares or Second Conversion Common Shares have
ceased to be outstanding; or (C) if such Series D Preferred Shares, First
Conversion Common Shares or Second Conversion Common Shares have been sold in a
private transaction in which the Holder's rights under this Agreement have not
been assigned to the transferee (in which case, only such security sold shall
cease to be a Registrable Security).
“Registration Statements” means any one or more registration statements or
offering circulars of the Company filed under the Securities Act that covers the
resale of any of the Registrable Securities pursuant to the provisions of this
Agreement (including without limitation the Initial Registration Statement, any
New Registration Statement, any Demand Registration Statement and any Piggyback
Registration Statement), amendments and supplements to such Registration
Statements, including post-effective amendments, all exhibits and all material
incorporated by reference or deemed to be incorporated by reference in such
Registration Statements.
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as current Rule 144.
“Rule 158” means Rule 158 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as current Rule 158.
“Rule 172” means Rule 172 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as current Rule 172.
“Rule 405” means Rule 405 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as current Rule 405.
“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as current Rule 415.
“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such

3



--------------------------------------------------------------------------------




Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the Commission having substantially the same effect as
current Rule 424.
“SEC Guidance” means (i) any publicly-available written or oral guidance,
comments, requirements or requests of the Commission staff, (ii) the Securities
Act and (iii) the Exchange Act.
“Securities Act” means the Securities Act of 1933, as amended, or any similar
successor statute, and the rules and regulations promulgated thereunder.
“Seller” has the meaning set forth in Section 6(a).
“Selling Stockholder Questionnaire” means a questionnaire in the form attached
as Annex A hereto, or such other form of questionnaire as may reasonably be
adopted by the Company from time to time.
“Suspension Period” has the meaning set forth in Section 3(p).
“Trading Day” means (i) a day on which the Common Stock is listed or quoted on
its Principal Market (other than the OTC Bulletin Board), or (ii) if the Common
Stock is not listed on a Trading Market (other than the OTC Bulletin Board), a
day on which the Common Stock is traded in the over‑the‑counter market, as
reported by the OTC Bulletin Board, or (iii) if the Common Stock is not quoted
on any Trading Market, a day on which the Common Stock is quoted in the
over‑the‑counter market as reported in the “pink sheets” by Pink Sheets LLC (or
any similar organization or agency succeeding to its functions of reporting
prices); provided, that in the event that the Common Stock is not listed or
quoted as set forth in (i), (ii) and (iii) hereof, then Trading Day shall mean a
Business Day.
“Trading Market” means whichever of the New York Stock Exchange, the NYSE Amex,
the NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital
Market or OTC Bulletin Board on which the Common Stock is listed or quoted for
trading on the date in question.
“Transfer” means with respect to any Securities, (i) when used as a verb, to
sell, assign, dispose of, exchange or otherwise transfer such Securities, or
agree or commit to do any of the foregoing, and (ii) when used as a noun, a
direct or indirect sale, assignment, disposition, exchange, or other transfer of
such Securities or any agreement or commitment to do any of the foregoing.
“Transfer Agent” means American Stock Transfer & Trust Company, LLC, or any
successor transfer agent for the Company.
“U.S. Treasury Notice of Inclusion” means any notice required under the terms of
the U.S. Treasury Agreements regarding the inclusion of securities held by the
U.S. Treasury in any registration statement filed by the Company.
“U.S. Treasury Shares” means the TARP Preferred Stock or the shares of Common
Stock held by the U.S. Treasury as a result of the transactions contemplated by
the TARP Exchange Agreement.    
2.    Registration.    
2.1    Shelf Registration
(a)    As promptly as practicable after the date of this Agreement as can be
accomplished given reasonable best efforts by the Company, and in any event no
later than the date that is ninety (90) days after the date of this Agreement,
the Company shall prepare and file with the Commission a Registration Statement
covering the resale of all of the Registrable Securities not already covered by
an existing and effective Registration Statement for an offering to be made on a
delayed or continuous basis pursuant to Rule 415 or, if Rule 415 is not
available for offers and sales of the Registrable Securities, by such other
comparable means of distribution of Registrable Securities as the Company may
reasonably determine (the “Initial Registration Statement”). The Initial
Registration Statement shall be on Form S-3 (except if the Company is then
ineligible to register for resale of the Registrable Securities on

4



--------------------------------------------------------------------------------




Form S-3, in which case such registration shall be on Form S-1 or such other
form available to the Company to register for resale of the Registrable
Securities as a secondary offering) subject to the provisions of Section 2.1(f);
provided, however, that before filing the Initial Registration Statement, or a
Prospectus or prospectus supplement or any amendments or supplements thereto,
the Company will furnish to each of the Holders named therein draft copies of
all such documents proposed to be filed a reasonable period prior to such
filing, which documents will be subject to the reasonable review and comment of
each of such Holder and its agents and representatives, and the Company shall
consider in good faith any comments on any such documents suggested by any of
the foregoing persons. Notwithstanding the registration obligations set forth in
this Section 2.1, in the event the Commission informs the Company that all of
the Registrable Securities cannot, as a result of the application of Rule 415,
be registered for resale as a secondary offering on a single registration
statement, the Company agrees to promptly (i) inform each of the Holders thereof
and use its reasonable best efforts to file amendments to the Initial
Registration Statement as required by the Commission and/or (ii) withdraw the
Initial Registration Statement and file a new registration statement (a “New
Registration Statement”), in either case covering the maximum number of
Registrable Securities permitted to be registered by the Commission, on Form S-3
or such other form available to the Company to register for resale the
Registrable Securities as a secondary offering; provided, that prior to filing
such amendment or New Registration Statement, the Company shall be obligated to
use its reasonable best efforts to advocate with the Commission for the
registration of all of the Registrable Securities in accordance with the SEC
Guidance, including without limitation, Compliance and Disclosure Interpretation
612.09. Notwithstanding any other provision of this Agreement, if any SEC
Guidance sets forth a limitation of the number of Registrable Securities or
other shares of Common Stock permitted to be registered on a particular
Registration Statement as a secondary offering (and notwithstanding that the
Company used its reasonable best efforts to advocate with the Commission for the
registration of all or a greater number of Registrable Securities), the number
of Registrable Securities or other shares of Common Stock to be registered on
such Registration Statement will be reduced on a pro rata basis. In the event
that the Company amends the Initial Registration Statement or files a New
Registration Statement, as the case may be, the Company will use its reasonable
best efforts to file with the Commission, as promptly as allowed by the
Commission or SEC Guidance provided to the Company or to registrants of
securities in general, an amendment to the Initial Registration Statement or the
New Registration Statement, as the case may be, to register for resale those
Registrable Securities that were not registered for resale on the Initial
Registration Statement or the New Registration Statement. No Holder shall be
named as an “underwriter” in any Registration Statement without such Holder's
prior written consent.
(b)    The Company shall use its reasonable best efforts to cause each
Registration Statement to be declared effective by the Commission as soon as
practicable and, with respect to the Initial Registration Statement or the New
Registration Statement, as applicable, no later than the Effectiveness Deadline,
and shall use its reasonable best efforts to keep each Registration Statement
continuously effective under the Securities Act until such time as all of the
Registrable Securities covered by such Registration Statement have been publicly
sold by the Holders (the “Effectiveness Period”). The Company shall request
effectiveness of a Registration Statement as of 5:00 p.m. New York City time on
a Trading Day. The Company shall promptly notify the Holders via facsimile or
electronic mail of a “.pdf” format data file of the effectiveness of a
Registration Statement within one (1) Business Day of the Effective Date. The
Company shall, by 9:30 a.m. New York City time on the first Trading Day after
the Effective Date, file a final Prospectus with the Commission, as required by
Rule 424(b). The Company shall use reasonable best efforts to, on a timely
basis, supplement and amend any Registration Statement if required by the rules,
regulations or instructions applicable to the registration form used by the
Company for such Registration Statement, if required by the Securities Act or as
reasonably requested by any Holder covered by such Registration Statement.
(c)    If the Initial Registration Statement or any New Registration Statement
ceases to be effective for any reason at any time during the Effectiveness
Period (other than because all Registrable Securities registered thereunder
shall have been resold pursuant thereto or shall have otherwise ceased to be
Registrable Securities), the Company shall use reasonable best efforts to obtain
the prompt withdrawal of any order suspending the effectiveness thereof or file
an additional New Registration Statement covering all of the securities that as
of the date of such filing are Registrable Securities. If any such New
Registration Statement is filed, to the extent the New Registration Statement is
not automatically effective upon filing, the Company shall use reasonable best
efforts to cause the New Registration Statement to become effective as promptly
as is practicable and in any event no later than 75 days after such filing and
to keep such New Registration Statement continuously effective until the end of
the Effectiveness Period.

5



--------------------------------------------------------------------------------




(d)    At least twenty (20) Trading Days prior to the first anticipated filing
date of a Registration Statement, the Company shall notify each Holder of the
anticipated filing date. Each Holder agrees to furnish to the Company a
completed Selling Stockholder Questionnaire not more than ten (10) Trading Days
prior to such anticipated filing date of a Registration Statement. At least five
(5) Trading Days prior to the first anticipated filing date of a Registration
Statement for any registration under this Agreement, the Company will notify
each Holder of any additional information the Company reasonably requires from
that Holder other than the information contained in the Selling Stockholder
Questionnaire, if any, which shall be completed and delivered to the Company
promptly upon request and, in any event, within two (2) Trading Days prior to
the applicable anticipated filing date. If a Holder of Registrable Securities
returns a Selling Stockholder Questionnaire or a request for further
information, in either case, after its respective deadline, the Company shall
use its reasonable best efforts at the expense of the Holder who failed to
return the Selling Stockholder Questionnaire or to respond for further
information to take such actions as are required to name such Holder as a
selling security holder in the Registration Statement or any pre-effective or
post-effective amendment thereto and to include (to the extent not theretofore
included) in the Registration Statement the Registrable Securities held by such
Holder. Each Holder acknowledges and agrees that the information in the Selling
Stockholder Questionnaire or request for further information as described in
this Section 2.1(d) will be used by the Company in the preparation of the
Registration Statement and hereby consents to the inclusion of such information
in the Registration Statement.
(e)    Notwithstanding anything to the contrary herein, at any time after the
Registration Statement has been declared effective by the Commission, the
Company may delay the disclosure of material non-public information concerning
the Company if the disclosure of such information at the time is not, in the
good faith judgment of the Board of Directors of the Company, in the best
interests of the Company (a “Grace Period”); provided, that the Company shall
promptly (i) notify the Holders in writing of the existence of material
non-public information giving rise to a Grace Period (provided that the Company
shall not disclose the content of such material non-public information to the
Holders) or the need to file a post-effective amendment, as applicable, and the
date on which such Grace Period will begin, (ii) use reasonable best efforts to
terminate a Grace Period as promptly as practicable and (iii) notify the Holders
in writing of the date on which the Grace Period ends; provided, further, that
(1) a Grace Period shall only be exercisable if the Company has generally
exercised (or is concurrently exercising) similar black-out rights against
holders of similar securities that have registration rights and (2) no single
Grace Period shall exceed thirty (30) consecutive days, and during any three
hundred sixty-five (365) day period, the aggregate of all Grace Periods
occurring during such 365-day period shall not exceed an aggregate of sixty (60)
days (each Grace Period complying with this provision being an “Allowable Grace
Period”). For purposes of determining the length of a Grace Period, the Grace
Period shall be deemed to begin on and include the date the Holders receive the
notice referred to in clause (i) above and shall end on and include the later of
the date the Holders receive the notice referred to in clause (iii) above and
the date referred to in such notice; provided, that no Grace Period shall be
longer than an Allowable Grace Period. Notwithstanding anything to the contrary,
the Company shall cause the Transfer Agent to deliver unlegended Common Stock to
a transferee of a Holder in accordance with the terms of the Purchase Agreement
in connection with any sale of Registrable Securities with respect to which a
Holder has entered into a contract for sale prior to the Holder's receipt of the
notice of a Grace Period and for which the Holder has not yet settled.
(f)    In the event that Form S-3 is not available for the registration of the
resale of Registrable Securities hereunder, the Company shall (i) register the
resale of the Registrable Securities on another appropriate form and (ii)
undertake to register the Registrable Securities on Form S-3 promptly after such
form is available, provided, that the Company shall maintain the effectiveness
of the Registration Statement then in effect until such time as a Registration
Statement on Form S-3 covering the Registrable Securities has been declared
effective by the Commission.
(g)    If any Holder intends to distribute any Registrable Securities by means
of an underwritten offering, it shall promptly advise the Company, and the
Company shall take all reasonable steps to facilitate such distributions,
including the actions required pursuant to Section 3 hereof.


2.2    Demand Registration.

6



--------------------------------------------------------------------------------




(a)    If the Company is unable to file, cause to be effective or maintain the
effectiveness of the Initial Registration Statement or a New Registration
Statement as required under Section 2.1, then Holders holding not less than
fifteen percent (15%) of the outstanding Registrable Securities (the “Demanding
Holders”) shall have the right by delivering a written notice to the Company (a
“Demand Notice”) to require the Company to, pursuant to the terms of this
Agreement, register under and in accordance with the provisions of the
Securities Act, the number of Registrable Securities beneficially owned by any
Holders and requested by such Demand Notice to be so registered (a “Demand
Registration”); provided, however, that a Demand Notice may only be made if the
sale of the Registrable Securities requested to be registered by the Demanding
Holders is reasonably expected to result in aggregate gross cash proceeds in
excess of $2,000,000 (without regard to any underwriting discount or
commission). A Demand Notice shall also specify the expected method or methods
of disposition of the applicable Registrable Securities, it being agreed that if
any Holder intends to distribute any Registrable Securities by means of an
underwritten offering it shall promptly so advise the Company and the Company
shall use reasonable best efforts to facilitate such distribution, including the
actions required pursuant to Section 3. Following receipt of a Demand Notice,
the Company shall use its reasonable best efforts to file, and the Holders shall
cooperate with the Company to the extent reasonably requested by the Company, as
promptly as practicable, and in any event no later than thirty (30) days after
the date of such Demand Notice (subject to Section 3(o) hereof), a registration
statement on Form S-3 or any comparable or successor form or forms (or to the
extent the Company is not eligible to use Form S-3 or any comparable or
successor form or forms, on Form S-1 or any comparable or successor form or
forms), relating to the offer and sale of the Registrable Securities requested
to be included therein by the Demand Holders in accordance with the methods of
distribution elected by the Demand Holders (a “Demand Registration Statement”)
and shall use its reasonable best efforts to cause such Demand Registration
Statement to be declared effective under the Securities Act as promptly as
practicable after the filing thereof and in no event later than the date that is
ninety (90) days after the date of such Demand Notice.
(b)    The Company will notify all Holders of Registrable Securities of its
receipt of such Demand Notice, and each Holder may provide written notice to the
Company (the “Demand Participation Notice”) within fifteen (15) days after the
receipt by the Holder of the notice from the Company that such Holder desires to
have his or her Registrable Securities included in the Demand Registration.
Subject to Section 2.2(g) and Section 3(p), each Holder submitting a Demand
Participation Notice shall be entitled to have its Registrable Securities
included in the Demand Registration, and the Company shall take such actions as
are necessary to have such Holder's Registrable Securities included in any
Demand Registration Statement and related Prospectus or prospectus supplement or
any amendment or supplement thereto.
(c)    In the event of a Demand Registration, the Company shall be required to
maintain the continuous effectiveness of the applicable Registration Statement
until such time as all Registrable Securities included in such Demand
Registration Statement have been publicly sold by the Holders.
(d)    The Demanding Holders shall have the right to notify the Company that
they have determined that the Demand Registration Statement relating to a Demand
Registration be abandoned or withdrawn, in which event the Company shall
promptly abandon or withdraw such Demand Registration Statement, and in which
event, for purposes of Section 2.2(f), no Demand Registration shall have deemed
to have been made pursuant to Section 2.2(a).
(e)    The Company shall not be required to pay for expenses of any registration
proceeding begun pursuant to Section 2.2(a), which has been subsequently
withdrawn pursuant to Section 2.2(d) at the request of the Demanding Holders,
and shall be reimbursed by the Holders whose Registrable Securities were
intended to be included in the Demand Registration Statement for reasonable and
documented out-of-pocket expenses (including legal fees and printing expenses)
so incurred, unless the withdrawal is based upon material adverse information
concerning the Company that the Company had not publicly disclosed at least
seventy-two (72) hours prior to the Company's receipt of such withdrawal
request.
(f)    The Company shall not be required to effect a Demand Registration
pursuant to Section 2.2(a) hereof: (i) if the Company has effected a Demand
Registration within six (6) months prior to the date of the Demand Notice;
provided, that, if more than 25% of the Registrable Securities requested to be
included in any Demand Registration by the Demanding Holders are excluded from
such Demand Registration pursuant to Section 2.2(g), such Demand Registration
will not constitute a Demand Registration for purposes of this clause (i), or
(ii) if the Company

7



--------------------------------------------------------------------------------




shall furnish to all Holders requesting Registrable Securities be included in
such Demand Registration Statement pursuant to Section 2.2(a) hereof, a
certificate signed by the Chief Executive Officer of the Company stating that,
in the good faith and reasonable judgment of the Board of Directors of the
Company, the filing of the Demand Registration Statement would require the
Company to disclose a material financing, acquisition or other corporate
development which has not been, and would not otherwise be required to be,
disclosed to the public and such disclosure at such time would be materially
adverse to the Company, in which event the Company shall have the right to defer
such filing for a period of not more than sixty (60) days after receipt of the
request of the Holders Representative.
(g)    In the event that the offering pursuant to a Demand Registration
Statement is to be an underwritten public offering, and the managing
underwriter(s) of such underwritten offering advise the Holders in writing that
it is their good faith opinion that the total number or dollar amount of
Registrable Securities proposed to be sold in such offering, together with all
U.S. Treasury Shares with respect to which the Company has received a U.S.
Treasury Notice of Inclusion and all Other Securities that any other Persons
having rights to participate in such registration intend to include in such
offering, exceeds the total number or dollar amount of such securities that can
be sold without having an adverse effect on the per share offering price, timing
or distribution of the Registrable Securities to be so included together with
all such U.S. Treasury Shares and Other Securities, then there shall be included
in such underwritten offering the number or dollar amount of Registrable
Securities and such U.S. Treasury Shares and Other Securities that in the
opinion of such managing underwriter(s) can be sold without so adversely
affecting such offering, and such number of Registrable Securities, U.S.
Treasury Shares and Other Securities shall be so included in the following order
of priority: (i) first, any U.S. Treasury Shares with respect to which the
Company has received a U.S. Treasury Notice of Inclusion, (ii) second, all
Registrable Securities requested to be included by the Holders (allocated, if
necessary, among all such Holders in the same proportion, as nearly as
practicable, that the number of Registrable Securities included in each Holder's
Piggyback Inclusion Request bears to the aggregate number of Registrable
Securities included in Piggyback Inclusion Requests), and (iii) third, any Other
Securities proposed to be included in such offering. The Company shall not be
entitled to include any securities in any underwritten Demand Registration, and
no holder of U.S. Treasury Shares or Other Securities shall be entitled to
include such U.S. Treasury Shares or Other Securities in any underwritten Demand
Registration unless such holder (i) shall have agreed in writing to sell such
U.S. Treasury Shares or Other Securities on the same terms and conditions as
shall apply to the Registrable Securities to be included in such Demand
Registration, and (ii) shall have entered into an underwriting agreement in
customary form with the managing underwriter(s) selected by the Holders for the
Demand Registration.     
2.3    Piggyback Registration
(a)    If, other than pursuant to Sections 2.1 and 2.2, the Company proposes or
is required to file a registration statement under the Securities Act with
respect to an offering of Common Stock and/or other securities of the Company,
whether or not for sale for its own account or for the account of a security
holder or holders (other than a registration statement (i) solely on Form S-4,
Form S-8 or any successor forms thereto, (ii) filed solely in connection with
any employee benefit or dividend reinvestment plan or (iii) for the purpose of
effecting a Permitted Rights Offering), then the Company shall give prompt
written notice of such proposed filing at least thirty (30) days before the
anticipated filing date (the “Piggyback Notice”) to the Holders. The Piggyback
Notice shall offer the Holders the opportunity to include in such registration
statement (the “Piggyback Registration Statement”) the number of Registrable
Securities as they may request by submitting to the Company a written request
for inclusion therein (a “Piggyback Inclusion Request”) within fifteen (15) days
after delivery of the Piggyback Notice to the Holders.
(b)    Subject to Section 2.3(c) and Section 3(p), each Holder submitting a
Piggyback Inclusion Request shall be entitled to have Registrable Securities
included in the Piggyback Registration, and the Company shall take such actions
as are necessary to have such Holder's Registrable Securities included in any
Piggyback Registration Statement and related prospectus or prospectus supplement
or any amendment or supplement thereto. The Holders shall be permitted to
withdraw all or part of the Registrable Securities from a Piggyback Registration
Statement at any time at least two (2) Business Days prior to the effective date
of the Piggyback Registration Statement. The Company shall be required to
maintain the effectiveness of a Piggyback Registration Statement for a period of
one hundred and eighty (180) days after the effective date thereof or such
shorter period in which all Registrable Securities included in such Piggyback
Registration Statement have actually been sold.
(c)    In the event that the offering pursuant to a registration giving rise to
the Holders' rights under

8



--------------------------------------------------------------------------------




this Section 2.3 is to be an underwritten public offering, the Holders shall be
permitted to include all Registrable Securities requested to be included in such
registration in such offering on the same terms and conditions as any other
shares of Common Stock and/or other securities, if any, of the Company included
therein (for purposes of this Section 2.3, “Registrable Securities” shall be
deemed to mean solely securities of the same type as those proposed to be
offered by the Company for its own account or securities that will be converted
into such securities in connection with the offering); provided, however, that
if such offering involves a firm commitment underwritten offering and the
managing underwriter(s) of such underwritten offering advise the Holders in
writing that it is their good faith opinion that the total number or dollar
amount of Registrable Securities proposed to be sold in such offering, together
with all U.S. Treasury Shares with respect to which the Company has received a
U.S. Treasury Notice of Inclusion and all Other Securities that the Company and
any other Persons having rights to participate in such registration intend to
include in such offering, exceeds the total number or dollar amount of such
securities that can be sold without having an adverse effect on the per share
offering price, timing or distribution of the Registrable Securities to be so
included together with all such U.S. Treasury Shares and Other Securities, then
there shall be included in such firm commitment underwritten offering the number
or dollar amount of Registrable Securities and such U.S. Treasury Shares and
Other Securities that in the opinion of such managing underwriter(s) can be sold
without so adversely affecting such offering, and such number of Registrable
Securities, U.S. Treasury Shares and Other Securities shall be so included in
the following order of priority: (i) first, any U.S. Treasury Shares with
respect to which the Company has received a U.S. Treasury Notice of Inclusion,
(ii) the securities that the Company proposes to sell, (iii) third, all
Registrable Securities requested to be included by the Holders (allocated, if
necessary, among all such Holders in the same proportion, as nearly as
practicable, that the number of Registrable Securities included in each Holder's
Piggyback Inclusion Request bears to the aggregate number of Registrable
Securities included in Piggyback Inclusion Requests), and (iv) fourth, any Other
Securities proposed to be included in the offering.
3.    Registration Procedures
In connection with the Company's registration obligations hereunder:
(a)    the Company shall, not less than ten (10) Trading Days prior to the
filing of a Registration Statement and not less than five (5) Trading Days prior
to the filing of any related Prospectus or any amendment or supplement thereto
(except for Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q and
Current Reports on Form 8-K and any similar or successor reports), furnish to
the Holders copies of such Registration Statement, Prospectus or amendment or
supplement thereto, as proposed to be filed, which documents will be subject to
the review of the Holders. The Company shall not file any Registration Statement
or amendment or supplement thereto in a form to which a Holder reasonably
objects in good faith, provided, that the Company is notified of such objection
in writing within the ten (10) Trading Day or five (5) Trading Day period
described above, as applicable.
(b)    (i) the Company shall prepare and file with the Commission such
amendments (including post‑effective amendments) and supplements, to each
Registration Statement and the Prospectus used in connection therewith as may be
necessary to keep such Registration Statement continuously effective as to the
applicable Registrable Securities for its Effectiveness Period; (ii) the Company
shall cause the related Prospectus to be amended or supplemented by any required
prospectus supplement (subject to the terms of this Agreement), and, as so
supplemented or amended, to be filed pursuant to Rule 424 (except during an
Allowable Grace Period); (iii) the Company shall respond as promptly as
reasonably practicable to any comments received from the Commission with respect
to each Registration Statement or any amendment thereto and, as promptly as
reasonably possible, provide the Holders true and complete copies of all
correspondence from and to the Commission but not any comments that would result
in the disclosure to the Holders of material and non-public information
concerning the Company; and (iv) the Company shall comply with the provisions of
the Securities Act and the Exchange Act with respect to the disposition of all
Registrable Securities covered by a Registration Statement until such time as
all of such Registrable Securities shall have been disposed of (subject to the
terms of this Agreement) in accordance with the intended methods of disposition
by the Holders thereof as set forth in such Registration Statement as so amended
or in such Prospectus as so supplemented; provided, that each Purchaser shall be
responsible for the delivery of the Prospectus to the Persons to whom such
Purchaser sells any of the Registrable Securities (including in accordance with
Rule 172 under the Securities Act), and each Purchaser agrees to dispose of
Registrable Securities in compliance with the plan of distribution described in
the Registration Statement and otherwise in compliance with applicable federal
and state securities laws.

9



--------------------------------------------------------------------------------




In the case of amendments and supplements to a Registration Statement which are
required to be filed pursuant to this Agreement (including pursuant to this
Section 3(b)) by reason of the Company filing a report on Form 10-K, Form 10-Q
or Form 8-K or any analogous report under the Exchange Act, the Company shall
have incorporated such report by reference into such Registration Statement, if
applicable, or shall file such amendments or supplements with the Commission on
the same day on which the Exchange Act report which created the requirement for
the Company to amend or supplement such Registration Statement was
filed.        
(c)    the Company shall notify the Holders (which notice shall, pursuant to
clauses (iii) through (v) hereof, be accompanied by an instruction to suspend
the use of the Prospectus until the requisite changes have been made) as
promptly as reasonably practicable (and, in the case of (i)(A) below, not less
than two (2) Trading Days prior to such filing, in the case of (iii) and (iv)
below, not more than one (1) Trading Day after such issuance or receipt, and in
the case of (v) below, not more than one (1) Trading Day after the occurrence or
existence of such development) and (if requested by any such Person) confirm
such notice in writing no later than one Trading Day following the day (i)(A)
when a Prospectus or any prospectus supplement or post‑effective amendment to a
Registration Statement is proposed to be filed; (B) when the Commission notifies
the Company whether there will be a “review” of such Registration Statement and
whenever the Commission comments in writing on any Registration Statement (in
which case the Company shall provide to each of the Holders true and complete
copies of all comments that pertain to the Holders as a “Selling Stockholder” or
to the plan of distribution described in the Registration Statement and all
written responses thereto, but not information that the Company believes would
constitute material and non-public information); and (C) with respect to each
Registration Statement or any post‑effective amendment, when the same has become
effective; (ii) of any request by the Commission or any other Federal or state
governmental authority for amendments or supplements to a Registration Statement
or Prospectus or for additional information that pertains to the Holders as
“Selling Stockholders” or the plan of distribution described in the Registration
Statement; (iii) of the issuance by the Commission or any other federal or state
governmental authority of any stop order suspending the effectiveness of a
Registration Statement covering any or all of the Registrable Securities or the
initiation of any Proceedings for that purpose; (iv) of the receipt by the
Company of any notification with respect to the suspension of the qualification
or exemption from qualification of any of the Registrable Securities for sale in
any jurisdiction, or the initiation or threatening of any Proceeding for such
purpose; and (v) of the occurrence of any event or passage of time that makes
the financial statements included in a Registration Statement ineligible for
inclusion therein or any statement made in such Registration Statement or
Prospectus or any document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or that requires any revisions to such
Registration Statement, Prospectus or other documents so that, in the case of
such Registration Statement or the Prospectus, as the case may be, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
(in the case of any Prospectus, form of prospectus or supplement thereto, in
light of the circumstances under which they were made), not misleading.
(d)    the Company shall use reasonable best efforts to avoid the issuance of,
or, if issued, obtain the withdrawal of (i) any order suspending the
effectiveness of a Registration Statement, or (ii) any suspension of the
qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction, as soon as practicable.
(e)    the Company shall, if requested by a Holder, furnish to such Holder,
without charge, at least one conformed copy of each Registration Statement and
each amendment thereto and all exhibits to the extent requested by such Person
(including those previously furnished or incorporated by reference) promptly
after the filing of such documents with the Commission; provided, that the
Company shall have no obligation to provide any document pursuant to this clause
that is available on the Commission's EDGAR system if the Company has provided
written notice to such Person that such document is available on the
Commission's EDGAR system.
(f)    the Company shall deliver to each Holder and each underwriter, if any,
without charge, as many copies of the applicable Prospectus (including any
preliminary Prospectus), any issuer free writing prospectus (as defined in Rule
405) and any amendments or supplements thereto as such Holder or underwriter
reasonably requests and such other documents as such Holder or underwriter may
reasonably request.
(g)    the Company shall, prior to any resale of Registrable Securities by a
Holder, use its reasonable

10



--------------------------------------------------------------------------------




best efforts to register or qualify or cooperate with the selling Holders in
connection with the registration or qualification (or exemption from the
registration or qualification) of such Registrable Securities for the resale by
the Holder under the securities or Blue Sky laws of such jurisdictions within
the United States as any Holder reasonably requests, to keep each registration
or qualification (or exemption therefrom) effective during the Effectiveness
Period and to do any and all other acts or things reasonably necessary to enable
the disposition in such jurisdictions of the Registrable Securities covered by
each Registration Statement; provided, that the Company shall not be required to
qualify generally to do business in any jurisdiction where it is not then so
qualified, subject the Company to any material tax in any such jurisdiction
where it is not then so subject or file a general consent to service of process
in any such jurisdiction.
(h)    the Company shall, cooperate with the Holders to facilitate the timely
preparation and delivery of certificates representing Registrable Securities to
be delivered to a transferee pursuant to a Registration Statement, which
certificates shall be free, to the extent permitted by the Purchase Agreement
and under law, of all restrictive legends, and to enable such Registrable
Securities represented thereby to be in such denominations and registered in
such names as any such Holders may reasonably request. Certificates for
Registrable Securities free from all restrictive legends may be transmitted by
the Transfer Agent to a Holder by crediting the account of such Holder's prime
broker with the Depository Trust Company as directed by such Holder.     
(i)    the Company shall, following the occurrence of any event contemplated by
Section 3(c)(iii)-(v), as promptly as reasonably practicable (taking into
account the Company's good faith assessment of any adverse consequences to the
Company and its stockholders of the premature disclosure of such event), prepare
and file a supplement or amendment, including a post‑effective amendment, to the
affected Registration Statements or a supplement to the related Prospectus or
any document incorporated or deemed to be incorporated therein by reference, and
file any other required document so that, as thereafter delivered, no
Registration Statement nor any Prospectus will contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus, form of
prospectus or supplement thereto, in light of the circumstances under which they
were made), not misleading.
(j)    the Company may require each selling Holder to furnish to the Company a
certified statement as to (i) the number of shares of Common Stock beneficially
owned by such Holder and any Affiliate thereof, (ii) any Financial Industry
Regulatory Authority (“FINRA”) affiliations, (iii) any natural persons who have
the power to vote or dispose of the Common Stock and (iv) any other information
as may be requested by the Commission, FINRA or any state securities commission.
(k)    the Company shall cooperate with any registered broker through which a
Holder proposes to resell its Registrable Securities in effecting a filing with
FINRA pursuant to NASD Rule 2710 (or any successor rule) as requested by any
such Holder and the Company shall pay the filing fee required for the first such
filing within two (2) Business Days of the request therefore.
(l)    the Company shall use its reasonable best efforts to maintain eligibility
for use of Form S-3 (or any successor form thereto) for the registration of the
resale of Registrable Securities.
(m)    if requested by a Holder, the Company shall (i) promptly incorporate in a
prospectus supplement or post-effective amendment to the Registration Statement
such information as the Company reasonably agrees should be included therein and
(ii) make all required filings of such prospectus supplement or such
post-effective amendment as soon as reasonably practicable after the Company has
received notification of the matters to be incorporated in such prospectus
supplement or post-effective amendment.
(n)    the Company shall otherwise use reasonable best efforts to comply with
all applicable rules and regulations of the Commission under the Securities Act
and the Exchange Act, including Rule 172, notify the Holders promptly if the
Company no longer satisfies the conditions of Rule 172 and take such other
actions as may be reasonably necessary to facilitate the registration of the
Registrable Securities hereunder; and make available to its security holders, as
soon as reasonably practicable, but not later than the Availability Date (as
defined below), an earnings statement covering a period of at least twelve (12)
months, beginning after the effective date of each Registration Statement, which
earning statement shall satisfy the provisions of Section 11(a) of the
Securities Act,

11



--------------------------------------------------------------------------------




including Rule 158 promulgated thereunder (for the purposes of this Section 3,
“Availability Date” means the 45th day following the end of the fourth fiscal
quarter that includes the effective date of such Registration Statement, except
that, if such fourth fiscal quarter is the last quarter of the Company's fiscal
year, “Availability Date” means the 90th day after the end of such fourth fiscal
quarter), in each case subject to extensions permissible under applicable law.
(o)    In the event that the Company advises the Holders, or the Holders advise
the Company, that the Company or the Holders intend to distribute any
Registrable Securities by means of an underwritten offering, whether pursuant to
Section 2.1, 2.2 or 2.3, the Company shall enter into an underwriting agreement
in customary form, scope and substance (provided, however, that the Company
shall not be obligated to agree to any restrictions on the sale by it of its
securities in addition to those set forth in this Agreement, the Purchase
Agreement, the TARP Exchange Agreement or the U.S. Treasury Agreements) and take
all such other actions reasonably requested by the Holders of the Registrable
Securities being sold in connection therewith or by the managing underwriter(s),
if any, to expedite or facilitate the underwritten disposition of such
Registrable Securities, and in connection therewith in any underwritten offering
(including making members of management and executives of the Company reasonably
available to participate in “road shows”, similar sales events and other
marketing activities), (A) make such representations and warranties to the
Holders that are selling stockholders and the managing underwriter(s), if any,
with respect to the business of the Company and its subsidiaries, and the
Registration Statement, Prospectus and documents, if any, incorporated or deemed
to be incorporated by reference therein, in each case, in customary form,
substance and scope, and, if true, confirm the same if and when requested, (B)
use its reasonable best efforts to furnish the underwriters with opinions of
external counsel to the Company, addressed to the managing underwriter(s), if
any, covering the matters customarily covered in such opinions requested in
underwritten offerings, (C) use its reasonable best efforts to obtain “cold
comfort” letters from the independent certified public accountants of the
Company (and, if necessary, any other independent certified public accountants
of any business acquired by the Company for which financial statements and
financial data are included in the Registration Statement) who have certified
the financial statements included in such Registration Statement, addressed to
each of the managing underwriter(s), if any, such letters to be in customary
form and covering matters of the type customarily covered in “cold comfort”
letters, (D) if an underwriting agreement is entered into, the same shall
contain indemnification provisions and procedures customary in underwritten
offerings, and (E) deliver such documents and certificates as may be reasonably
requested by the Holders of the Registrable Securities being sold in connection
therewith, their counsel and the managing underwriter(s), if any, to evidence
the continued validity of the representations and warranties made pursuant to
clause (i) above and to evidence compliance with any customary conditions
contained in the underwriting agreement or other agreement entered into by the
Company.
(p)    Notwithstanding any other provision of Section 3 hereof, the Company may
suspend the effectiveness of a Registration Statement and the Holders' right to
sell thereunder (each such period, a “Suspension Period”) if the Company
reasonably determines and delivers to any Holder a certificate signed by the
Chief Executive Officer and Chief Financial Officer of the Company stating that,
in the good faith and reasonable judgment of the Board of Directors of the
Company, either (i) such Registration Statement contains an untrue statement of
a material fact or omits to state any material fact necessary to make the
statements therein not misleading in light of the circumstance under which they
were made, and the disclosure of the information required to correct such
misstatement or omission at such time would be materially adverse to the Company
or (ii) the filing or continued use of the Registration Statement would require
the Company to disclose a material financing, acquisition or other corporate
development which has not been, and would not otherwise be required to be,
disclosed to the public and such disclosure at such time would be materially
adverse to the Company. Upon such suspension, the Company shall give notice to
the Holders listed in such Registration Statement that the availability of the
Registration Statement is suspended and, upon actual receipt of such notice,
each Holder agrees not to sell any Registrable Securities pursuant to the
Registration Statement until the earlier of (A) such Holder's receipt of copies
of the supplemented or amended Prospectus provided for in this Section 3 or (B)
such Holder has been advised in writing by the Company that the sale of
Registrable Securities pursuant to the Registration Statement may resume. A
Suspension Period shall not exceed thirty (30) consecutive days, no Suspension
Period shall commence fewer than fifteen (15) days following the expiration of
any preceding Suspension Period, and the aggregate of all Suspension Periods
shall not exceed ninety (90) days in any 360-day period. Notwithstanding the
foregoing, no Suspension Period shall apply during any period in which the
directors and executive officers of the Company are not also generally
prohibited from selling shares of Common Stock.

12



--------------------------------------------------------------------------------




(q)    The Company shall make available for inspection by a representative of
the Holders that are selling stockholders, the managing underwriter(s), if any,
and any attorneys or accountants retained by such Holders or managing
underwriter(s), at the offices where normally kept, during normal business
hours, financial and other records, pertinent corporate documents and properties
of the Company, and cause the officers, directors and employees of the Company
to supply all information in each case reasonably requested by any such
representative, managing underwriter(s), attorney or accountant in connection
with such Registration Statement.
(r)    The Company shall cause all Registrable Securities covered by such
Registration Statement to be listed on any securities exchange or quotation
system on which any similar securities issued by the Company are then listed or
traded.
(s)    If requested by Holders of Registrable Securities being registered and/or
sold in connection therewith, or the managing underwriter(s), if any, the
Company shall promptly include in a prospectus supplement or amendment such
information as the Holders of the Registrable Securities being registered and/or
sold in connection therewith or managing underwriter(s), if any, may reasonably
request in order to permit the intended method of distribution of such
securities and make all required filings of such prospectus supplement or such
amendment as soon as practicable after the Company has received such request.
(t)    The Company shall timely provide to its security holders earning
statements satisfying the provisions of Section 11(a) of the Securities Act and
Rule 158 thereunder.
(u)    The Company shall provide a Transfer Agent and registrar for all
Registrable Securities registered pursuant to any Registration Statement filed
pursuant to this Agreement and a CUSIP number for all such Registrable
Securities, in each case not later than the effective date of such Registration
Statement.
4.    Registration Expenses. All fees and expenses incident to the Company's
performance of or compliance with its obligations under this Agreement
(excluding any underwriting discounts and selling commissions and all legal fees
and expenses of legal counsel for any Holder) shall be borne by the Company
whether or not any Registrable Securities are sold pursuant to a Registration
Statement. The fees and expenses referred to in the foregoing sentence shall
include, without limitation, (i) all registration and filing fees (including,
without limitation, fees and expenses (A) with respect to filings with the
Commission, (B) with respect to filings required to be made with any Trading
Market on which the Common Stock is then listed for trading, including any
listing application, (C) with respect to compliance with applicable state
securities or Blue Sky laws (including, without limitation, fees and
disbursements of counsel for the Company in connection with Blue Sky
qualifications or exemptions of the Registrable Securities and determination of
the eligibility of the Registrable Securities for investment under the laws of
such jurisdictions as requested by the Holders) and (D) with respect to any
filing that may be required to be made by any broker through which a Holder
intends to make sales of Registrable Securities with FINRA pursuant to FINRA
Rule 5110, so long as the broker is receiving no more than a customary brokerage
commission in connection with such sale, (ii) printing expenses (including,
without limitation, expenses of printing certificates for Registrable Securities
and of printing Prospectuses if the printing of Prospectuses is reasonably
requested by the Holders of a majority of the Registrable Securities included in
the Registration Statement or the managing underwriter for any underwritten
offering), (iii) messenger, telephone and delivery expenses, (iv) fees and
disbursements of counsel for the Company, (v) Securities Act liability
insurance, if the Company so desires such insurance, (vi) fees and expenses of
the Company's independent accountants, (vii) escrow fees, and (viii) fees and
expenses of all other Persons retained by the Company in connection with the
consummation of the transactions contemplated by this Agreement. In addition,
the Company shall be responsible for all of its internal expenses incurred in
connection with the consummation of the transactions contemplated by this
Agreement (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), the expense of
any annual or special audit and the fees and expenses incurred in connection
with the listing of the Registrable Securities on any securities exchange as
required hereunder. In no event shall the Company be responsible for any
underwriting, broker or similar fees or commissions of any Holder or, except to
the extent provided for in the Transaction Documents, any legal fees or other
costs of the Holders.
5.    Rule 144; Rule 144A Reporting. With a view to making available to the
Holders the benefits of certain rules and regulations of the Commission which
may permit the sale of the Registrable Securities to the public without

13



--------------------------------------------------------------------------------




registration, the Company agrees to use its reasonable best efforts to:
(a)    make and keep adequate current public information available, as those
terms are understood and defined in Rule 144(c)(1) or any similar or analogous
rule promulgated under the Securities Act, at all times after the effective date
of this Agreement;
(b)    so long as the Holders own any Registrable Securities, furnish to such
Holders upon request: (i) a written statement by the Company as to its
compliance with the reporting requirements of Rule 144 under the Securities Act,
and of the Exchange Act; (ii) a copy of the most recent annual or quarterly
report of the Company; and (iii) such other reports and documents as such
Holders may reasonably request in availing themselves of any rule or regulation
of the SEC allowing them to sell any such securities without registration; and
(c)    to take such further action as any Holder may reasonably request, all to
the extent required from time to time to enable such Holder to sell Registrable
Securities without registration under the Securities Act.


6.    Right of First Refusal.
(a)    If, at any time prior to the conversion of the Series D Preferred Stock,
any Series D Holder desires to Transfer for cash any Series D Preferred Stock to
any person or entity (other than (1) to an Affiliate, a Series D Holder or an
Affiliate of a Series D Holder, (2) pursuant to clause (i) of the definition of
Eligible Transfer, or (3) pursuant to Rule 144) then, so long as the Company and
Carver Federal Savings Bank are not subject to the Cease and Desist Orders or
any similar written agreement with any banking regulator prohibiting
transactions of the type contemplated by this Section 6, such Series D Holder
(the “Seller”) shall give notice (an “Offer Notice”) to the Company that such
Seller desires to make such a Transfer and that sets forth the number of Series
D Preferred Stock proposed to be Transferred by the Seller (the “Offered
Shares”), the cash price per share that such Seller proposes that the Company
pay for such Offered Shares (the “Offer Price”), the other terms and conditions
of such Transfer and the proposed purchaser in such Transfer (together with
reasonably sufficient information to allow the Company to understand who the
proposed purchaser is). For the avoidance of doubt, this Section 6 shall not
apply to any donation of Series D Preferred Stock to a Charitable Organization.
(b)    The giving of an Offer Notice to the Company shall constitute an offer
(the “Offer”) by such Seller to Transfer the Offered Shares to the Company for
cash at the Offer Price and on the other terms set forth in the Offer Notice,
but subject to any limitations on ownership set forth in the Purchase Agreement,
the Certificate of Designations or any other agreement by and between the
Company and the Seller. The Company shall have a five (5) Business Day period
(the “Offer Period”) in which to accept such Offer as to all or any portion of
the Offered Shares by giving a written notice of acceptance (which shall include
the number of Series D Preferred Stock the Company elects to purchase) to such
Seller prior to the expiration of such Offer Period. If the Company fails to
notify the Seller prior to the expiration of the Offer Period, it shall be
deemed to have declined such Offer. Any acceptance of an Offer by the Company
will be subject to its compliance with Section 4.14 of the Purchase Agreement
and the Company shall not accept any Offer that would cause or be reasonably
likely to cause any Holder to violate the Applicable Ownership Limitation or the
Total Equity Limit.
(c)    If the Company elects to purchase all or a portion of the Offered Shares,
then the Company shall purchase and pay, by bank or certified check (in
immediately available funds), for the number of Offered Shares that it elects to
purchase on the terms of the Offer within five (5) days after the date on which
all of the Company has made its election.
(d)    If the Company does not elect to purchase all of the Offered Shares, then
commencing on the last day of the Offer Period, the Seller shall have a ninety
(90) day period during which to effect a Transfer of any or all of the Offered
Shares (other than those purchased or to be purchased by the Company) on
substantially the same or more favorable (as to the Seller) terms and conditions
as were set forth in the Offer Notice at a price in cash not less than the Offer
Price, provided, that, if the Transfer is subject to regulatory approval, such
ninety (90) day period

14



--------------------------------------------------------------------------------




shall be extended until the expiration of five (5) Business Days after all such
approvals shall have been received, but in no event shall such period be
extended for more than an additional ninety (90) days. If the Seller does not
consummate the Transfer of the Offered Shares in accordance with the foregoing
time limitations, then the right of the Seller to effect the Transfer of such
Offered Shares pursuant to this Section 6(d) shall terminate and the Seller
shall, to the extent applicable to such Transfer, again be required to comply
with the procedures set forth in this Section 6, if applicable, with respect to
such Offered Shares.
(e)    It is understood and agreed that a Seller may enter into an agreement to
effect a Transfer that is subject to this Section 6 in advance of the actual
Transfer of Series D Preferred Stock but subject to compliance with this Section
6, and the entry into such agreement will not be considered a Transfer for
purposes of this Agreement.
7.    [Reserved].
8.    Transfer of Series C Preferred Stock and Series D Preferred Stock. Any
transferee of Series C Preferred Stock or Series D Preferred Stock (including
without limitation a transferee that is a Charitable Organization), except in
connection with an Eligible Transfer of the Series D Preferred Stock, must
become a party to this Agreement (if they are not already a party) prior to the
receipt of any securities. Each Series C Holder or Series D Holder (as
applicable) shall promptly provide, but in no event later than three (3)
Business Days, notice to the Company of any Transfer of the Series C Preferred
Stock or Series D Preferred Stock except for a Transfer pursuant to clause (i)
of the definition of Eligible Transfer.
9.    Indemnification.
(a)    Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify, defend and hold harmless each Holder,
the officers, directors, agents, general partners, managing members, managers,
Affiliates and employees of each of them, each Person who controls any such
Holder (within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act) and the officers, directors, general partners, managing
members, managers, agents and employees of each such controlling Person, to the
fullest extent permitted by applicable law, from and against any and all losses,
claims, damages, liabilities, costs (including, without limitation, reasonable
costs of preparation and investigation and reasonable attorneys' fees, expenses
and disbursements) and expenses (or actions, proceedings or settlements in
respect thereof) (collectively, “Losses”), as incurred, that arise out of or are
based upon (i) any untrue or allegedly untrue statement of a material fact
contained or incorporated by reference in any Registration Statement, any
Prospectus, any free writing prospectus (as defined in Rule 405) or any form of
Prospectus or in any amendment or supplement thereto or in any preliminary
Prospectus, or arising out of or relating to any omission or alleged omission to
state a material fact required to be stated therein or necessary to make the
statements therein (in the case of any Prospectus or form of prospectus or
supplement thereto, in light of the circumstances under which they were made)
not misleading, except to the extent, but only to the extent, that (A) such
untrue statements, allegedly untrue statements, omissions or alleged omissions
are based upon information regarding such Holder furnished in writing to the
Company by such Holder expressly for use therein, or to the extent that such
information relates to such Holder or such Holder's proposed method of
distribution of Registrable Securities and was reviewed and approved by such
Holder expressly for use in such Registration Statement, such Prospectus or such
form of Prospectus or in any amendment or supplement thereto, or (B) in the case
of an occurrence of an event of the type specified in Section 3(c)(iii)-(v),
related to the use by a Holder of an outdated or defective Prospectus after the
Company has notified such Holder in writing (such notice deemed to be received
two (2) Business Days after delivery) that the Prospectus is outdated or
defective and prior to the receipt by such Holder of the Advice contemplated and
defined in Section 10(c) below, but only if and to the extent that following the
receipt of the Advice the misstatement or omission giving rise to such Loss
would have been corrected, or (ii) any material violation or alleged material
violation by the Company of the Securities Act. The Company shall notify the
Holders promptly of the institution, threat or assertion of any Proceeding
arising from or in connection with the transactions contemplated by this
Agreement of which the Company is aware. Such indemnity shall remain in full
force and effect regardless of any investigation made by or on behalf of an
Indemnified Party (as defined in Section 9(c)) and shall survive the transfer of
the Registrable Securities by the Holders.
(b)    Indemnification by Holders. Each Holder shall, severally and not jointly,
indemnify and hold

15



--------------------------------------------------------------------------------




harmless the Company, its directors, officers, agents and employees, each Person
who controls the Company (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, agents or
employees of such controlling Persons, to the fullest extent permitted by
applicable law, from and against all Losses, as incurred, arising out of or are
based upon any untrue or allegedly untrue statement of a material fact contained
in any Registration Statement, any Prospectus, or any form of prospectus, or in
any amendment or supplement thereto or in any preliminary prospectus, or arising
out of or relating to any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein (in
the case of any Prospectus, or any form of prospectus or supplement thereto, in
light of the circumstances under which they were made) not misleading (i) but
only with respect to information regarding such Holder furnished in writing to
the Company by such Holder expressly for use therein or (ii) in the case of an
occurrence of an event of the type specified in Section 3(c)(iii)-(v), to the
extent, but only to the extent, related to the use by such Holder of an outdated
or defective Prospectus after the Company has notified such Holder in writing
that the Prospectus is outdated or defective and prior to the receipt by such
Holder of the Advice contemplated in Section 10(c), but only if and to the
extent that following the receipt of the Advice the misstatement or omission
giving rise to such Loss would have been corrected. In no event shall the
liability of any selling Holder hereunder be greater in amount than the dollar
amount of the net proceeds received by such Holder upon the sale of the
Registrable Securities giving rise to such indemnification obligation.
(c)    Conduct of Indemnification Proceedings. If any Proceeding shall be
brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party shall promptly notify the Person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall have the right to assume the defense thereof, including
the employment of counsel reasonably satisfactory to the Indemnified Party and
the payment of all reasonable fees and expenses incurred in connection with
defense thereof; provided, that the failure of any Indemnified Party to give
such notice shall not relieve the Indemnifying Party of its obligations or
liabilities pursuant to this Agreement, except (and only) to the extent that it
shall be finally determined by a court of competent jurisdiction (which
determination is not subject to appeal or further review) that such failure
shall have materially and adversely prejudiced the Indemnifying Party.
An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed to promptly assume the
defense of such Proceeding and to promptly employ counsel reasonably
satisfactory to such Indemnified Party in any such Proceeding; or (3) the named
parties to any such Proceeding (including any impleaded parties) include both
such Indemnified Party and the Indemnifying Party, and such Indemnified Party
shall have been advised by counsel that an actual or potential conflict of
interest may exist if the same counsel were to represent such Indemnified Party
and the Indemnifying Party or that there may be one or more legal defenses
available to such Indemnified Party which are different or in addition to those
available to the Indemnifying Party; provided, that the Indemnifying Party shall
not be liable for the fees and expenses of more than one separate firm of
attorneys at any time for all Indemnified Parties. The Indemnifying Party shall
not be liable for any settlement of any such Proceeding effected without its
written consent, which consent shall not be unreasonably withheld, delayed or
conditioned, but if settled with its written consent, the Indemnifying Party
agrees to indemnify and hold harmless each such Indemnified Party from and
against any Losses by reason of such settlement. No Indemnifying Party shall,
without the prior written consent of the Indemnified Party, effect any
settlement of any pending Proceeding in respect of which any Indemnified Party
is a party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability on claims that are the subject matter of
such Proceeding and does not require the Indemnified Party to admit any
wrongdoing.
Subject to the terms of this Agreement, all fees and expenses of the Indemnified
Party (including reasonable fees and expenses to the extent incurred in
connection with investigating or preparing to defend such Proceeding in a manner
not inconsistent with this Section 9(c)) shall be paid to the Indemnified Party,
as incurred, within ten (10) Trading Days of written notice thereof to the
Indemnifying Party; provided, that the Indemnified Party shall promptly
reimburse the Indemnifying Party for that portion of such fees and expenses
applicable to such actions for which such Indemnified Party is finally
judicially determined to not be entitled to indemnification hereunder. The
failure to deliver written notice to the Indemnifying Party within a reasonable
time of the commencement of any such action shall not relieve such Indemnifying
Party of any liability to the Indemnified Party under this Section 9, except

16



--------------------------------------------------------------------------------




to the extent that the Indemnifying Party is materially and adversely prejudiced
in its ability to defend such action.
(d)    Contribution. If a claim for indemnification under Section 9(a) or 9(b)
is unavailable to an Indemnified Party or insufficient to hold an Indemnified
Party harmless for any Losses, then each Indemnifying Party, in lieu of
indemnifying such Indemnified Party hereunder, shall contribute to the amount
paid or payable by such Indemnified Party as a result of such Losses, in such
proportion as is appropriate to reflect the relative fault of the Indemnifying
Party and Indemnified Party in connection with the actions, statements or
omissions that resulted in such Losses as well as any other relevant equitable
considerations. The relative fault of such Indemnifying Party and Indemnified
Party shall be determined by reference to, among other things, whether any
action in question, including any untrue or allegedly untrue statement of a
material fact or omission or alleged omission of a material fact, has been taken
or made by, or relates to information supplied by, such Indemnifying Party or
Indemnified Party, and the parties' relative intent, knowledge, access to
information and opportunity to correct or prevent such action, statement or
omission. The amount paid or payable by a party as a result of any Losses shall
be deemed to include, subject to the limitations set forth in this Agreement,
any reasonable attorneys' or other reasonable fees or expenses incurred by such
party in connection with any Proceeding to the extent such party would have been
indemnified for such fees or expenses if the indemnification provided for in
this Section 9(d) was available to such party in accordance with its terms.
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 9(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 9(d), no Holder shall be required
to contribute, in the aggregate, any amount in excess of the amount by which the
net proceeds actually received by such Holder from the sale of the Registrable
Securities subject to the Proceeding exceeds the amount of any damages that such
Holder has otherwise been required to pay by reason of such untrue or allegedly
untrue statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not also guilty of
fraudulent misrepresentation.
The indemnity and contribution agreements contained in this Section 9 are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties and are not in diminution or limitation of the
indemnification provisions under the Purchase Agreement.
10.    Miscellaneous.
(a)    Remedies. In the event of a breach by the Company or by a Holder of any
of their obligations under this Agreement, each Holder or the Company, as the
case may be, in addition to being entitled to exercise all rights granted by law
and under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement. The Company and each
Holder agree that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agrees that, in the event of any action for
specific performance in respect of such breach, it shall waive the defense that
a remedy at law would be adequate.
(b)    Prohibition on Filing Other Registration Statements. The Company shall
not, from the date hereof until the date that is thirty (30) days after the
Effective Date of the Initial Registration Statement, prepare and file with the
Commission a registration statement relating to an offering for its own account
under the Securities Act of any of its equity securities, other than a
registration statement on Form S-8. For the avoidance of doubt, the Company
shall not be prohibited from preparing and filing with the Commission a
registration statement relating to an offering of Common Stock or TARP Preferred
Stock by existing stockholders of the Company under the Securities Act pursuant
to the terms of registration rights held by such stockholder (including, without
limitation, registration rights held by the U.S. Treasury pursuant to the U.S.
Treasury Agreements) or from filing amendments to registration statements filed
prior to the date of this Agreement.
(c)    Discontinued Disposition. By its acquisition of Registrable Securities,
each Holder agrees that, upon receipt of written notice from the Company of the
occurrence of any event of the kind described in Section 3(c)(iii)-(v), such
Holder will forthwith discontinue disposition of such Registrable Securities
under a Registration

17



--------------------------------------------------------------------------------




Statement until it is advised in writing (the “Advice”) by the Company that the
use of the applicable Prospectus (as it may have been supplemented or amended)
may be resumed. The Company may provide appropriate stop orders to enforce the
provisions of this paragraph.
(d)    No Inconsistent Agreements. Except for the U.S. Treasury Agreements,
neither the Company nor any of its Subsidiaries has entered, as of the date
hereof, nor shall the Company or any of its Subsidiaries, on or after the date
hereof, enter into any agreement with respect to its securities, that would have
the effect of impairing the rights granted to the Holders in this Agreement or
otherwise conflicts with the provisions hereof.
(e)    “Stand-off”. If reasonably requested by the managing underwriter of an
underwritten offering of Registrable Securities, the Company, and all directors
and executive officers of the Company, shall agree not to sell or otherwise
trade or dispose of any Common Stock during the three (3) day period prior to,
and during the ninety (90) day period beginning on, the closing date of such
underwritten offering, subject to customary exceptions.
(f)    Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, or
waived unless the same shall be in writing and signed by the Company and Holders
holding at least two-thirds of the then outstanding Registrable Securities;
provided, that any party may give a waiver as to itself; provided, further, that
the execution by any Person of a counterpart to this Agreement so as to become a
party hereto shall not constitute an amendment of this Agreement pursuant to
this Section 10(f). Notwithstanding the foregoing, a waiver or consent to depart
from the provisions hereof with respect to a matter that relates exclusively to
the rights of certain Holders and that does not directly or indirectly affect
the rights of other Holders may be given by Holders of all of the Registrable
Securities to which such waiver or consent relates; provided, that the
provisions of this sentence may not be amended, modified, or supplemented except
in accordance with the provisions of the immediately preceding sentence.
Notwithstanding the foregoing, if any such amendment, modification or waiver
would adversely affect in any material respect any Holder or group of Holders
who have comparable rights under this Agreement disproportionately to the other
Holders having comparable rights under this Agreement, such amendment,
modification, or waiver shall also require the written consent of the Holder(s)
so adversely affected.
(g)    Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be delivered as set forth
in the Purchase Agreement or as otherwise provided in writing by a Holder to the
Company; provided, that the Company may deliver to each Holder the documents
required to be delivered to such Holder under Section 3(a) of this Agreement by
e-mail to the e-mail addresses provided by such Holder to the Company solely for
such specific purpose, and such delivery by e-mail shall be deemed to occur on
the Business Day on which such e-mail is sent if sent during normal business
hours of the recipient, and otherwise shall deemed to occur on the next
succeeding Business Day.
(h)    Successors and Assigns. This Agreement shall inure to the benefit of and
be binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of each Holder. Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto and
their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement. The Company may not assign its rights (except by merger or in
connection with another entity acquiring all or substantially all of the
Company's assets) or obligations hereunder without the prior written consent of
all the Holders of the then outstanding Registrable Securities. Each Holder may
assign its respective rights hereunder in the manner and to the Persons as
permitted under the Purchase Agreement.
(i)    Execution and Counterparts. This Agreement may be executed in two or more
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same Agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature were the original thereof.
(j)    Governing Law. All questions concerning the construction, validity,
enforcement and

18



--------------------------------------------------------------------------------




interpretation of this Agreement shall be determined in accordance with the
Section 6.8 of the Purchase Agreement.
(k)    Cumulative Remedies. The remedies provided herein are cumulative and not
exclusive of any other remedies provided by law.
(l)    Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their good faith reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.
(m)    Headings. The headings in this Agreement are for convenience only and
shall not limit or otherwise affect the meaning hereof.
(n)    Independent Nature of Purchasers' Obligations and Rights. The obligations
of each Purchaser under this Agreement are several and not joint with the
obligations of any other Purchaser hereunder, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser hereunder. The investment decision of each Purchaser with respect to
the Securities (as defined in the Purchase Agreement) has been made
independently of any other Purchaser. Nothing contained herein or in any other
agreement or document delivered at any closing, and no action taken by any
Purchaser pursuant hereto or thereto, shall be deemed to constitute the
Purchasers as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the Purchasers are in any way acting in
concert with respect to such obligations or the transactions contemplated by
this Agreement. Each Purchaser acknowledges that no other Purchaser has acted as
agent for such Purchaser in connection with making its investment hereunder and
that no Purchaser will be acting as agent of such Purchaser in connection with
monitoring its investment in the Preferred Shares or enforcing its rights under
the Transaction Documents. Each Purchaser shall be entitled to protect and
enforce its rights, including, without limitation, the rights arising out of
this Agreement, and it shall not be necessary for any other Purchaser to be
joined as an additional party in any Proceeding for such purpose. The Company
acknowledges that each of the Purchasers has been provided with the same
Stockholder Rights Agreement for the purpose of closing a transaction with
multiple Purchasers and not because it was required or requested to do so by any
Purchaser.
(o)    List of Holders. Upon any Transfer by any holder of the Series C
Preferred Shares or Series D Preferred Shares, the Company shall promptly
provide, but in no event later than five (5) Business Days, to the holders of
the Series C Preferred Shares or Series D Preferred Shares (as applicable) an
updated list of the holders of the Series C Preferred Shares or Series D
Preferred Shares together with their respective ownership percentages in the
Series C Preferred Shares or Series D Preferred Shares of the Company.
    




[Remainder of Page Left Intentionally Blank. Signatures Appear on following
Page(s). ]









19



--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties have executed this Stockholder Rights Agreement
as of the date first written above.
CARVER BANCORP, INC.


By:_________________________________    
Name:     Deborah C. Wright
Title:     Chairman of the Board, President and
    Chief Executive Officer






[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK,
SIGNATURE PAGES OF HOLDERS TO FOLLOW]



































20



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Stockholder Rights Agreement
as of the date first written above.


NAME OF INVESTING ENTITY


______________________________________


AUTHORIZED SIGNATORY
    
By: _______________________________        
Name:
Title:


ADDRESS FOR NOTICE


c/o: _______________________________    


Street: _____________________________    


City/State/Zip:     ________________________


Attention: __________________________    


Tel:________________________________        


Fax:_______________________________        


Email:    _______________________________    


            























21



--------------------------------------------------------------------------------










Annex A
CARVER BANCORP, INC.


SELLING STOCKHOLDER NOTICE AND QUESTIONNAIRE


The undersigned holder of securities of Carver Bancorp, Inc., a Delaware
corporation (the “Company”), issued pursuant to a certain Stock Purchase
Agreement by and among the Company and the Purchasers named therein, dated as of
___________, 2011, understands that the Company intends to file with the
Securities and Exchange Commission a registration statement on Form S-3 (the
“Resale Registration Statement”) for the registration and the resale under Rule
415 of the Securities Act of 1933, as amended (the “Securities Act”), of the
Registrable Securities in accordance with the terms of a certain Stockholder
Rights Agreement by and among the Company and the Purchasers named therein,
dated as of _________, 2011 (the “Agreement”). All capitalized terms not
otherwise defined herein shall have the meanings ascribed thereto in the
Agreement.


In order to sell or otherwise dispose of any Registrable Securities pursuant to
the Resale Registration Statement, a holder of Registrable Securities generally
will be required to be named as a selling stockholder in the related prospectus
or a supplement thereto (as so supplemented, the “Prospectus”), deliver the
Prospectus to purchasers of Registrable Securities (including pursuant to Rule
172 under the Securities Act) and be bound by the provisions of the Agreement
(including certain indemnification provisions, as described below). Holders must
complete and deliver this Notice and Questionnaire in order to be named as
selling stockholders in the Prospectus. Holders of Registrable Securities who do
not complete, execute and return this Notice and Questionnaire within ten (10)
Trading Days prior to the first anticipated filing date of a Registration
Statement (1) will not be named as selling stockholders in the Resale
Registration Statement or the Prospectus and (2) may not use the Prospectus for
resales of Registrable Securities, except to the extent provided in the
Stockholder Rights Agreement.


Certain legal consequences arise from being named as a selling stockholder in
the Resale Registration Statement and the Prospectus. Holders of Registrable
Securities are advised to consult their own securities law counsel regarding the
consequences of being named or not named as a selling stockholder in the Resale
Registration Statement and the Prospectus.
NOTICE
The undersigned holder (the “Selling Stockholder”) of Registrable Securities
hereby gives notice to the Company of its intention to sell or otherwise dispose
of Registrable Securities owned by it and listed below in Item (3), unless
otherwise specified in Item (3), pursuant to the Resale Registration Statement.


The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate and complete:















22



--------------------------------------------------------------------------------








QUESTIONNAIRE
1.    Name.
(a)    Full legal name of Selling Stockholder:
 
 



(b)    Full legal name of Registered Holder (if not the same as (a) above)
through which Registrable Securities listed in Item 3 below are held:
 
 



(c)    Full legal name of natural control person (which means a natural person
who directly or indirectly alone or with others has power to vote or dispose of
the securities covered by the questionnaire):
 
 





2.     Address for Notices to Selling Stockholder:

23



--------------------------------------------------------------------------------




 
 
 
Telephone:
Fax:
Contact Person:
E-mail address of Contact
Person:________________________________________________





3.     Beneficial Ownership of Registrable Securities Issuable Pursuant to the
Purchase Agreement:
(a)    Type and Number of Registrable Securities beneficially owned:
 
 
 
 



(b)    Number of Registrable Securities to be registered pursuant to this notice
for resale:
 
 
 
 



4.      Broker-Dealer Status:
(a)    Are you a broker-dealer?
Yes *        No *
(b)    If “yes” to Section 4(a), did you receive your Registrable Securities as
compensation for     investment banking services to the Company?
Yes *         No *

24



--------------------------------------------------------------------------------




Note:    If no, the Commission's staff has indicated that you should be
identified as an underwriter in the Registration Statement.
(c)    Are you an affiliate of a broker-dealer?
Yes *         No *
Note:    If yes, provide a narrative explanation below:
 
 
 



(c)    If you are an affiliate of a broker-dealer, do you certify that you
bought the Registrable Securities in the ordinary course of business, and at the
time of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?
Yes *         No *
Note:    If no, the Commission's staff has indicated that you should be
identified as an underwriter in the Registration Statement.
5.      Beneficial Ownership of Other Securities of the Company Owned by the
Selling Stockholder.
Except as set forth below in this Item 5, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the Registrable
Securities listed above in Item 3.
Type and amount of other securities beneficially owned:
_______________________________________________________________________________
_______________________________________________________________________________
6.     Relationships with the Company:
Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship (as contemplated by federal securities laws or
the rules or regulations of the Trading Market) with the Company (or its
predecessors or affiliates) during the past three years.
State any exceptions here:

25



--------------------------------------------------------------------------------




 
 
 





***********
By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items (1) through (6) above and the inclusion
of such information in the Resale Registration Statement and the Prospectus. The
undersigned understands that such information will be relied upon by the Company
in connection with the preparation or amendment of any such Registration
Statement and the Prospectus.
By signing below, the undersigned acknowledges that it understands its
obligation to comply, and agrees that it will comply, with the provisions of the
Exchange Act and the rules and regulations thereunder, particularly Regulation M
in connection with any offering of Registrable Securities pursuant to the
Registration Statement. The undersigned also acknowledges that it understands
that the answers to this Questionnaire are furnished for use in connection with
Registration Statements filed pursuant to the Stockholder Rights Agreement and
any amendments or supplements thereto filed with the Commission pursuant to the
Securities Act.
I confirm that, to the best of my knowledge and belief, the foregoing statements
(including without limitation the answers to this Questionnaire) are correct.
IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Questionnaire to be executed and delivered either in person or by its duly
authorized agent.


Dated:         Beneficial Owner:     


By:        
Name:
Title:    









26

